The opinion of the court was delivered by
Breaux, J.
Plaintiffs’ claim in this case does not exceed $2000.
Unless the' transactions assailed by him are pure simulations, it is manifest that the appellate jurisdiction is tested by the amount of plaintiffs’ demand, and not by the value of the property involved in the contract sought to be annulled.
Our opinion, in the case of Chaffe vs. Gill, just read,'shows that the contract assailed was not a mere simulation.
*1042Ib follows that plaintiffs must seek appellate relief in another tribunal.
It is, therefore, ordered that the appeal herein be dismissed, without prejudice to plaintiffs’ right to appeal to the circuit court. Dismissed at appellants’ costs.